Title: Political Reflections, [23 February] 1799
From: Madison, James
To: 


[23 February 1799]
There was never a time when it was more requisite for the public to be truly acquainted with foreign transactions than at the present; nor one at which this information was more difficult. With every thing that regards the French Republic, it is of peculiar importance that it should be accurately and fully understood, because that is the Foreign Power, with which our relations have become more interesting than with any other. It happens at the same time, that it is the very power, concerning whose affairs more than those of any other, it is difficult to gain the exact and authentic information which ought to regulate the opinion and direct the proceedings of the United States.
The French Revolution has produced such a ferment and agitation in the world, and has divided it, according to the different turns given to men’s minds by temper, by interest, and by political principles, into such violent parties, that nothing depending on opinion, nor much even on facts, is received without a strong tincture from the channel through which it passes.
To this general consideration must be added some powerful obstacles of a more particular nature.
The publications in France are said to be under such influence and restraints from the Government, that little confidence can be put in them beyond the official documents which they sometimes contain. The publications indeed of any sort, from that quarter, arrive now so sparingly in this country, that they scarcely serve the purpose of assisting truth by those comparisons with other doubtful accounts by which it is sometimes approached.
In the next place, the mass of information relating to France is brought to this Country chiefly from England and Germany, and is consequently adulterated with all the exaggerations & perversions which the most raging hostility can infuse.
To these foreign sources of uncertainty is to be added, in the third place, the opposite dispositions under which our own presses make their extracts and comments; whereby the imperfect lights received from abroad are still further refracted and obscured.
Nor is any remedy to be derived in the present case, from the correspondence of American citizens in Europe. For besides that the letters ascribed to them are often the most palpable forgeries, dictated by the extravagant zeal of party, it is not to be denied that such as are genuine breathe an obvious spirit of partiality that turns away the ⟨ea⟩r of every discerning enquirer after truth.

For these reasons it is most prudent and safe to indulge a considerable measure of doubt as to a variety of scenes passing in the old world, particularly in France; and to wait for full and satisfactory information, till it shall be furnished by the course of facts and events properly authenticated.
In the mean time, however, it may be useful to reflect on the nature of some of the allegations and reproaches under which a country has fallen, that of late was so interesting to us by the ties of friendship, and that is still so by the relation of her revolution to ours, and by her form of government; as well as by the nature of her markets, by her power, and by her political views, whether amicable or otherwise towards this country. These allegations, if well founded, afford lessons too instructive to be unheeded; and even if unfounded, present an occasion for reflections well adapted to the present posture of our affairs. Our attention will be limited to two articles much dwelt on in the charge against the French Republic.
The first is, that the government has entirely separated itself from the people, and erected itself into a Tyranny, actuated by its own ambitious views, in opposition to the sentiments and interests of the nation.
It is not proposed to examine in what degree this charge is strictly true. If on one hand there be symptoms which favor it, it is not improbable, that some mitigating pleas at least might be urged on the other. It may be recollected that similar imputations were constantly thrown on the congress during our own revolution, tho’ well known to be without foundation. Taking the fact however in the form in which it is stated, it certainly offers very serious admonitions to a people living under a representative government.
The French Republic, like ours, is founded on the principles of representation and responsibility. The members of its legislature are chosen by the people. They become at short periods amenable to their constituents, by the frequent return of elections. And as a further security, they are divided into two branches, as checks the one on the other. If it be true, as alledged, that under these circumstances, a tyrannical usurpation has already taken place in that government, is not here an example in point against the doctrine so ardently propagated by many, that in a republic the people ought to consider the whole of their political duty as discharged when they have chosen their representatives; that it is impossible in fact and ought never to be presumed, that men chosen by the people, and having a common interest with the people, can pursue an interest different from that of the people; and consequently that the people ought at all times to place an unlimited confidence in rulers so chosen, applauding the wisdom of public measures where they can see it and assuring themselves that it is equally the foundation of all others, where nothing but folly or mischief may appear on the face of them.
Nothing can be more contradictory than this reasoning, to the alledged usurpations of the French government, and yet, however curious it may be, many who proclaim these usurpations with most energy, are the same who with no less energy preach an unlimited confidence in representative government as incapable of them.
The inconsistency is not done away by pleading the extraordinary means employed by the French Government in their illegitimate pursuits, such as the expulsion and banishment of part of their own body, controuling the election of successors, &c. &c. The observation always recurs, that such means were in fact employed, in such pursuits, by elective and responsible agents; and consequently that such agents are not incapable of violating the trust committed to them.
It must not be permitted however, either to the friend of liberty in despair, or to its enemy in disguise, to turn this inference against the merit and competency of the Representative principle. The true lesson it teaches is, that in no case ought the eyes of the people to be shut on the conduct of those entrusted with power; nor their tongues tied from a just wholesome censure on it, any more than from merited commendations. If neither gratitude for the honor of the trust, nor responsibility for the use of it, be sufficient to curb the unruly passions of public functionaries, add new bits to the bridle rather than to take it off altogether. This is the precept of common sense illustrated and enforced by experience—uncontrouled power, ever has been, and ever will be administered by the passions more than by reason. The exceptions are too few to have the smallest weight with sober and sensible people. There is no possible state of things, therefore, where a remedy against the abuses of power ought to be sought for in a renewal of the checks on it.
The second charge against the French Republic is, that the Directory has gained an omnipotent ascendancy over the Legislature, and makes use of its authority to sanction and disguise all the projects of its own ambition and rapacity.
The prompt and uniform concurrence of the two Departments, said to prevail in all the public measures, is a strong indication either that both are governed by the voice of the nation, or that one is extremely compliant with the will of the other. The first supposition being rejected, the inference from appearances certainly is that the Executive rules the Legislature, rather than that the Legislature rules the Executive.
Taking this for the fact, what a subject does it present for the meditation of free nations.

The French Directory it will be recollected, is not only an elective and responsible body, but is elected by, and in a certain degree responsible to the legislative body; yet in the short period that has passed, since that government was established, we are told that the power, and influence of the Executive Department, have rendered it the absolute masters of its creators and constituents. This surely is another example that does not favor the fashionable doctrine of the present day, that elective and responsible rulers ought never to be deemed capable of abusing their trust, much less does it favor the still more fashionable doctrine, that executive influence in a representative government is a mere phantom created by the imaginations of the credulous, or the arts of the hypocritical friends of liberty; and that all true patriots will ever unite their efforts in strengthening the executive force, by stifling every jealousy of its hostile misapplication.
But in order to comprehend this subject fully, and to draw from it all the instruction which it offers, the question must be asked, under what circumstances, and by what means, this Executive omnipotence has been brought about?
The answer to this question, one of the most important that could invite the public attention, will be best given by a simple view of facts.
The French Republic has been, and still is, in a state of war and danger, and this state of war and danger, have given to the Executive an immense army to command, innumerable offices to bestow, a mighty mass of money to deal out, a control over the freedom of speech and of the press; together with all the use that can be made of foreign relations, and internal alarms, for leading the counsels of the legislature, for crying down the opponents of its measures, and for imposing silence, if not satisfaction on the people.
An army such as that of France, which does not bear a less proportion to the whole nation, than fifty thousand men would do to the people of the United States, must be formidable at home as well as abroad; whilst a revenue and laws, &c. corresponding with the proportion of twenty or thirty millions of dollars to the United States, to be distri⟨b⟩uted in emoluments to officers and dependants beyond number, of every kind, and of every grade, must add an influence, equal to the power of the military establishment itself.
What other resources would a Walpole or a Mazarine desire for drawing all the corruption and all the weakness in the society into their views, and for building up a giganti⟨c⟩ Executive on the ruins of every collate⟨ral⟩ department of power. Or if other reso⟨urces⟩ were desired, might they not be fo⟨und in⟩ an unbounded license to applaud, wi⟨thout⟩ the privilege of censuring their mo⟨vemen⟩ts; and in that fund of influence enjoyed, by the prerogative that superintends all foreign dangers and designs, and that can exhibit and vary the pictures of them, at its pleasure.
Under circumstances like these, the Directory are models of virtue, if ambition has not somewhat yielded to the means of gratifying it; the legislative body more pure, than is probable, if the avarice of many of its members has not overpowered their duty; and the people more firm and enlightened than ought to be expected, if they are not in some measure awed or duped into a tacit acquiescence under oppression.
The usurped sway ascribed to the Directory, with the causes which must have led to it, cannot then be too much pondered and contemplated by Americans who love their country, and are sensible of the blessings of its free constitution. They ought most generously to reflect on the evils of a state of war, not only as it destroys the lives of the people, wastes their treasure, and corrupts their morals; but on the other, evils which lurk under its dreadful tendency, to destroy the equilibrium of the departments of power, by throwing improper weights into the Executive scale, and to betray the people into the snares which ambition may lay for their liberties.
When a state of war becomes absolutely and clearly necessary, all good citizens will submit with alacrity to the calamities inseparable from it. But wars are so often the result of causes which prudence and a love of peace might obviate, that it is equally the duty and the characteristic of good citizens to keep a watchful, tho’ not censorious eye, over that branch of the government which derives the greatest accession of power and importance from the armies, offices, and expences, which compose the equipage of war. In spite of all the claims and examples of patriotism, which ought by no means to be undervalued, the testimony of all ages forces us to admit, that war is among the most dangerous of all enemies to liberty; and that the executive is the most favored by it, of all the branches of power. T⟨he⟩ charge brought against the French D⟨irec⟩tory adds a new fact to the evidence w⟨hich⟩ will be allowed by all to have very g⟨reat w⟩eight and to meet the particular a⟨ttenti⟩on of the United States.
It deserves to be well considered also, that actual war is not the only state which may supply the means of usurpation. The real or pretended apprehensions of it, are, sometimes of equal avail to the projects of ambition. Hence the propagation and management of alarms has grown into a kind of system. Its origin however is not of recent or even moderate date. The Roman Senate, and Athenian demagogues understood it as well as Mr. Pitt or any of the mimics of his policy. Nor ought it to be doubted, that the stratagem will readily occur to every government that can with impunity and without animadversion, indulge that “unlimited passion,” which the frankness of our President has declared to be an attribute of human nature.
An alarm is proclaimed—Troops are raised—Taxes are imposed—Officers military and civil are created. The danger is repelled or disappears. But in the army, remains a real force, in the taxes pecuniary measures, and in the offices a political influence, all at hand for the internal interprizes of ambition. But should no other pretext present itself, one may possibly be found in the jealousies, discontents, and murmurs excited by the very danger which threatens.
The whole field of political sciences rich as it is in momentous truths, contains none that are better established or that ought to be more deeply engraven on the American mind, than the two following:
First. That the fetters imposed on liberty at home have ever been forged out of the weapons provided for defence against real, pretended, or imaginary dangers from abroad.
Secondly, That there never was a people whose liberties long survived a standing army.
The case under consideration leads to another reflection highly interesting to the United States.
Although a protracted and complicated war, and the multiplied alarms from without and within, might account for a rapid growth of the Executive Branch in the French Government, it may have been not a little facilitated by the consolidation of France into one simple republic. In this particular the United States have an advantage that cannot be too much prized. Our state governments by dividing the power with the Federal Government, and forming so many bodies of observation on it, must always be a powerful barrier against dangerous encroachments; unless indeed their members, particularly their leading members, like those of the British House of Commons, or the Tribunes of ancient Rome, should sacrifice the character and duties incident to their political station, to superior allurements from another quarter, a danger not to be too much disregarded, but which it may be hoped, will be controuled by the vigilance of the people and the frequency of elections.
In the French Republic, all power being collected into one government, the people cannot act, by any intermediate, local authorities in checking its excesses; and the public affairs being of vast extent and complexity, a proportional latitude of direction in managing them, is almost of necessity transferred to the standing magistracy of the Executive; whilst the great source of influence in the distribution and superintendance of lucrative offices, is enlarged by the addition of those of every description, which on the federal plan, would make a part of the subordinate governments.

As a conclusion to our subject, it may be remarked, that there are three different uses to which the events of the French Revolution, and the conduct of the French Government are applied by three different classes of politicians. The endeavor of one class is so to caricature the scene as to cast an odium on all Republican government. That of another class is (a strange endeavor to be sure) to infer from the vices and usurpations charged on the French government, the propriety of a blind and unqualified reliance on the infallibility of our own: And that of the third, to trace and ascertain the true causes of the abuses in France, as so many rocks to be shunned by an administration that wishes to maintain the character of Republican Government in general, and the principles of its own in particular. The public will decide which of these classes are best entitled to the name of friends to their country.
A Citizen of the United States.
